Electronically Filed
                                                        Supreme Court
                                                        SCPW-XX-XXXXXXX
                                                        17-MAY-2021
                                                        11:08 AM
                                                        Dkt. 6 ODDP

                           SCPW-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                 ANNETTE M. KELEPOLO, Respondent,

                                 vs.

           GRACIANO KEHOPU FERNANDEZ, NANCY FERNANDEZ,
     GRACE LYN W. FERNANDEZ-CHISHOLM, DAMIEN K. KAINA, JR.,
         FRANK I. KAINA, JOSEPH T. KAINA, PATRICK KAINA,
                TAMARA SMITH-KAUKINI, Petitioners.


                       ORIGINAL PROCEEDING
            (CAAP-XX-XXXXXXX; CIVIL NO. 16-1-0453(1))

       ORDER (1) DENYING PETITION FOR WRIT OF MANDAMUS, AND
  (2) DISMISSING MOTION FOR EXTENSION OF TEMPORARY STAY PENDING
              REVIEW OF PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

          Upon consideration of petitioners Grace L.W. Fernandez-

Chisholm and Nancy Fernandez’s (1) petition for writ of

mandamus,” filed on May 13, 2021, and (2) motion for extension of

temporary stay pending review of petition for writ of mandamus,

filed on May 14, 2021, and the record, petitioners fail to

demonstrate that the Intermediate Court of Appeals committed a

flagrant and manifest abuse of discretion in setting the

supersedeas bond amount as delineated in its April 12, 2021 order

in CAAP-XX-XXXXXXX.    See Kelepolo v. Fernandez, 148 Hawai#i 182,

468 P.3d 196 (2020).    The requested extraordinary writ is
therefore not warranted.    See Kema v. Gaddis, 91 Hawai#i 200,

204-05, 982 P.2d 334, 338-39 (1999) (mandamus will not lie to

interfere with or control the exercise of the court’s discretion,

even when the judge has acted erroneously, unless the judge has

exceeded his or her jurisdiction, has committed a flagrant and

manifest abuse of discretion, or has refused to act on a subject

properly before the court under circumstances in which he or she

has a legal duty to act).    Accordingly,

          IT IS HEREBY ORDERED that the petition for writ of

mandamus is denied.

          IT IS HEREBY FURTHER ORDERED that the motion for an

extension of the stay pending review of the petition for writ of

mandamus is dismissed.

          DATED: Honolulu, Hawai#i, May 17, 2021.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Sabrina S. McKenna

                                /s/ Michael D. Wilson

                                /s/ Todd W. Eddins




                                  2